Citation Nr: 0607682	
Decision Date: 03/16/06    Archive Date: 03/29/06

DOCKET NO.  94-48 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel




INTRODUCTION

The appellant is a veteran who had active service from 
November 1952 to November 1954.  This case is before the 
Board of Veterans' Appeals (Board) from a March 1994 rating 
decision of the Chicago, Illinois, Regional Office (RO) of 
the Department of Veterans Affairs (VA), which, in pertinent 
part, denied entitlement to service connection for chronic 
obstructive pulmonary disease (COPD).


FINDING OF FACT

The preponderance of the evidence is against a finding that 
the veteran now has COPD.


CONCLUSION OF LAW

Service connection for COPD is not warranted.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that he has COPD that is related to his 
service-connected respiratory disability.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the matter 
being addressed.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi,  16 Vet. App. 183 (2002).  VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in their possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be given to a claimant before the initial unfavorable 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App, 103 
(2005).

By a November 2002 letter, the veteran was informed of the 
evidence and information necessary to substantiate his claim, 
the information required of him to enable VA to obtain 
evidence in support of his claim, the assistance that VA 
would provide to obtain evidence and information in support 
of his claim, and the evidence that he should submit if he 
did not desire VA to obtain such evidence on his behalf.  The 
March 2003 supplemental statement of the case informed the 
veteran that he should submit any evidence in his possession 
pertinent to his claim.

While the entire VCAA notice in this case was not provided to 
the appellant prior to the initial adjudication, notice was 
provided by the AOJ prior to the transfer and certification 
of the appellant's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Notably, the initial determination in this matter 
preceded enactment of the VCAA.  As the veteran has had 
content-complying notice since, and has had ample opportunity 
to participate in the adjudicatory process, the procedure 
outlined is not at odds with the principles espoused in 
Pelegrini.

The veteran's service medical records are associated with his 
claims file, as are VA examination reports and treatment 
records.  He has undergone VA examinations to address the 
medical questions presented with this claim, and in June 2004 
the Board sought an advisory opinion from a medical expert to 
resolve the complex medical questions presented.  The veteran 
was advised of the opinion and had opportunity to respond.  
He has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is also met.  Accordingly, 
the Board will address the merits of the claim. 

II.  Factual background

A December 1952 service medical record indicates that the 
veteran was found to have bronchiectasis, left, cause 
unknown.  An April 1953 bronchogram report shows a 
provisional diagnosis of persistent pneumonitis after 3 
months and questionable bronchiectasis.  He was placed on 
profile in May 1953 for bronchiectasis.  The veteran's 
November 1954 separation examination noted that he had been 
treated three times for pneumonia during service.

A January 1955 VA chest examination revealed a diagnosis of 
bronchiectasis, and service connection for bronchiectasis was 
granted by VA in a February 1955 rating decision, which rated 
this disease as 30 percent disabling from November 19, 1954.

An October 1993 private medical record indicates that the 
veteran underwent a flexible fiberoptic bronchoscopy.  The 
impression included known mild COPD with a prominent 
bronchospastic component.

A November 1993 VA non-tuberculosis examination revealed an 
impression of COPD.  A November 1993 VA chest X-ray noted an 
impression of COPD, and November 1993 VA pulmonary function 
testing showed essentially normal airflow.

A March 1995 letter from the veteran's private physician 
(J.C.D., M.D.) noted that the veteran had a history of 
bronchiectasis and asthmatic bronchitis.  A June 1995 VA 
treatment record noted a diagnosis of COPD.

A May 1997 VA non-tuberculosis diseases examination noted 
diagnoses including left lower lobe resection for 
bronchiectasis, remote, and, asthmatic bronchitis.

Private medical records dated in July 1999 and December 2001 
indicated that the veteran was being treated for COPD.

In November 2000, the veteran underwent a VA respiratory 
ratings examination.  The diagnoses were chronic bronchitis 
and sinusitis with a history of bronchiectasis, status post 
left lower lobectomy, and probable element of asthmatic 
bronchitis.  The examiner indicated that the lobectomy did 
not cause the veteran's lung problem, although the absence of 
the left lower lobe would contribute to any ventilatory 
impairment.  It was noted that the bronchiectasis was likely 
part of the process causing problems.  November 2000 
pulmonary function tests revealed that lung volume and 
diffusion capacity were within normal limits.  An addendum to 
the November 2000 report reflects the examiner's opinion that 
there was no evidence that the lobectomy had caused a 
significant problem or that the veteran currently had 
bronchiectasis.  The examiner also noted that the diagnosis 
of chronic bronchitis and the probable asthmatic bronchitis 
episodes were probably related to the veteran's tendencies 
toward bronchitis, which were exhibited in the service.

In light of the findings from a November 2000 VA examination, 
the RO granted service connection for asthmatic bronchitis in 
the January 2001 supplemental statement of the case.  

On December 2001 VA respiratory examination, the impression 
was chronic asthmatic bronchitis and history of left lower 
bronchiectasis, now status post lobectomy.  The examiner 
stated that the veteran's dominant problem was chronic 
bronchitis with an asthmatic component, worse in the winter, 
with frequent infections, sometimes to the point of chronic 
infection all winter.  The results of pulmonary function 
tests of December 2001 were interpreted as showing no 
obstructive defect or evidence of restriction despite the 
left lower lobectomy.  Diffusing capacity was normal, with no 
significant change from November 2000.  It was noted that a 
CT scan of the veteran's chest supported the impression that 
there was little residual of bronchiectasis, with extremely 
minimal bronchiectasis change in the lower lobes.  The 
examiner noted that the pulmonary function tests suggested 
that there was no restriction or obstruction but that with 
"increased FRC and residual volume, there is obstructive 
disease (and that there was mild COPD with episodes of 
asthmatic bronchitis)."  The examiner stated that the 
predominant respiratory difficulty was the obstructive 
disease, with little evidence of residual bronchiectasis.  
The obstruction was described as "mild" and aggravated in the 
winter by infections. A "probable" asthmatic component was 
noted.

In March 2002, the December 2001 examiner reviewed the claims 
file and the prior examination.  The examiner concluded that 
1) the veteran's obstructive lung disease was not likely to 
have been a progression of the service-connected left lower 
lobectomy for bronchiectasis; 2) based on history and 
examination, the veteran did have chronic asthmatic 
bronchitis, which was not just a change in nomenclature for 
the veteran's service connected respiratory disease, and 3) 
there was no separate diagnosis of obstructive lung disease, 
and the diagnosis was chronic asthmatic bronchitis, and this 
condition (chronic asthmatic bronchitis )was responsible for 
what obstruction was evident; thus, obstructive lung disease 
did not represent a new entity.  The examiner stated that his 
rationale, in part, was based on the history of the veteran's 
symptoms having cleared after his lobectomy, without 
recurrence until 15 years ago.  It was also noted that there 
was little evidence of any residual bronchiectasis on the CT 
scan.  The examiner concluded by noting that the veteran had 
chronic asthmatic bronchitis with little evidence of 
obstruction or restriction by pulmonary function studies, 
except that he had increased residual volume percent 
indicative of some mild obstruction, consistent with chronic 
asthmatic bronchitis.  The examiner further noted that the 
term obstruction or obstructive disease merely referred to 
the changes of asthmatic bronchitis.

In June 2004, the Board referred the veteran's VA claims file 
to the Veterans Health Administration (VHA) for an expert 
medical opinion.  The Board requested that the VA physician, 
after review of the pertinent medical records, respond to 
three questions.  In August 2004, the VHA physician, who is a 
Chief of a Pulmonary/Critical Care Section, indicated that he 
had reviewed the veteran's record.  The VHA physician 
responded as follows:

Question #1: What is the relationship of 
the veteran's service-connected 
"asthmatic bronchitis" to his COPD, the 
entity for which service connection is 
being sought.
Answer: The last pulmonary function test 
done on December 2001 revealed no 
evidence for COPD, the only abnormality 
is an elevated residual volume, 
consistent with air trapping from asthma 
in remission.

Question #2: Is it as likely as not that 
the veteran's COPD was either caused or 
aggravated by his service-connected left 
lower lobectomy for bronchiectasis 
residuals.

Answer: It is not likely once there is no 
physiologic evidence for COPD on PFT's, 
nor radiographic evidence for COPD on CT 
scans in 2001.

Question # 3: Is it likely as not that 
the veteran's COPD was either caused or 
aggravated by his service-connected 
"asthmatic bronchitis."

Answer: there is no evidence for COPD on 
pulmonary function tests or CT scan.

Laws and Regulations

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be granted for the degree of aggravation 
to a nonservice-connected disorder which is proximately due 
to or the result of a service connected disorder.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).

Analysis

The threshold matter that must be addressed in a claim of 
service connection is whether the claimed disability is 
present.  The Board note that the most recent medical 
evidence of record indicates that the veteran does not 
currently have COPD.  In August 2004 a VA specialist in 
pulmonary diseases reviewed the file and provided an opinion 
to that effect.  The August 2004 VHA opinion included 
rationale for the opinion (in essence) that the veteran did 
not have COPD related to his service connected respiratory 
disabilities as COPD was not shown by recent diagnostic 
studies, including CT scan and pulmonary function testing.  
This opinion is the most recent evidence in the matter of 
whether or not the veteran has COPD, is the only complete  
opinion based on review of the entire record as it now 
stands, includes supporting rationale, and is highly 
probative on the question of whether or not the veteran now 
has COPD.  The veteran has since submitted no evidence to the 
contrary.  Notably, prior references to COPD in the veteran's 
medical records were frequently historical in nature and/or 
were not conclusively supported by diagnostic studies. 

The Board has reviewed the veteran's statements in support of 
his claim.  Although a claimant may testify as to symptoms he 
or she perceives to be manifestations of disability, the 
question of whether a chronic disability is currently present 
is one which requires skill in diagnosis, and questions 
involving diagnostic skills must be answered by medical 
experts.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The preponderance of the evidence is against a finding that 
the veteran has COPD, and his claim seeking service 
connection for COPD must be denied.  Without competent 
evidence that a claimant has the disability for which service 
connection is sought, there is no valid claim of service 
connection.  [The veteran is advised that should future 
diagnostic studies establish that he indeed has COPD, such 
might be a basis for reopening this claim.] 

ORDER

Service connection for COPD is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


